Citation Nr: 1436211	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-37 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include degenerative joint disease of the cervical spine.

2.  Entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for a disorder of the shoulders and arms.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1974 to May 1975.  His military occupational specialty was field artillery crewman and he is the recipient of the National Defense Service Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Decatur, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's previously denied claims of entitlement to service connection for arthropathy of the cervical spine, arthropathy of the bilateral shoulders and arms and for the residuals of lumbar spine surgery.  The Veteran submitted his Notice of Disagreement (NOD) with these determinations in January 2009, and timely perfected his appeal in September 2009.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge, sitting at the Atlanta, Georgia, RO.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

The Board reopened and remanded the claims for additional development in February 2013, and the case was subsequently returned for further appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the files contained therein are either duplicative or not relevant to the current appeal.


FINDINGS OF FACT

1.  A cervical spine disorder, to include degenerative joint disease of the cervical spine, was not present during service or for many years thereafter, and is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  A lumbar spine disorder, to include degenerative joint disease of the lumbar spine, was not present during service or for many years thereafter, and is not shown to be causally or etiologically related to any disease, injury, or incident during service.

3.  The Veteran's symptoms of pain in the shoulders and arms have been associated with the Veteran's cervical spine disorder, for which service connection has not been established.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a cervical spine disorder, to include degenerative joint disease of the cervical spine, have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for establishing service connection for a lumbar spine disorder, to include degenerative joint disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for establishing service connection for a disorder of the shoulders and arms have not been met.  38 U.S.C.A § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a January 2008 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his  reopen his claims of service connection, as well as what would be required to substantiate service connection claims.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The January 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the January 2008 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, private treatment records, reports of VA examinations and the statements from the Veteran.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The undersigned identified the issue on appeal and noted what evidence was necessary to substantiate the claims.  Specifically, she sought to identify information and to elicit testimony required in order to reopen of each of the Veteran's claims of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that no further action pursuant to Bryant is necessary.

Moreover, there was substantial compliance with the instructions that were set forth in the February 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West, 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall when Board's remand instructions were substantially complied with).  Specifically, the Veteran was provided VA examinations to determine the etiology of his cervical spine disorder, lumbar spine disorder, and disorders of the arms and shoulders.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  28 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Cervical and lumbar spine disorders

The Veteran is seeking service connection for disorders of the cervical and lumbar segments of the spine.  Specifically, he claims that these conditions are related to a fall he had in service.  The Veteran has asserted that while stationed at Fort Sill, Oklahoma, he fell down a flight of stairs, and his neck and back problems "developed" throughout his adulthood.  He indicated that doctors told him to avoid surgery as long as possible, but that he eventually had a procedure performed after he developed a herniated disk in his lower back and neck.

At the outset, the Board notes that there is no evidence of complaints, treatment, or diagnoses of any spinal injuries while the Veteran was on active duty.  Thus, there is no medical evidence that shows the Veteran suffered a back or neck injury during service.  Moreover, there is no presumed service connection because arthritis of the cervical and lumbar segments of the spine was not medically diagnosed within one of discharge from service.

The Board notes that VA treatment records from as early as September 2003 show that the Veteran exhibited symptoms of and sought treatment for back and neck pain.  Indeed, the Veteran has been diagnosed with degenerative joint disease of the cervical and lumbosacral spine.  Furthermore, the evidence shows that the Veteran has had surgery to his spine.  However, there is no competent and credible evidence of record that supports the Veteran's contentions that his cervical and lumbar spine disorders are related to his military service, to include his injury incurred therein.

Indeed, the Veteran was provided a VA examination in April 2013 regarding the etiology of his spinal conditions, to include any residuals from his spinal surgery.  The examiner diagnosed the Veteran with degenerative joint disease of the cervical and lumbosacral spine.  The examiner also noted the Veteran's subjective complaints, including pain in his back and neck to the extent that he cannot sleep at night and he cannot stand or sit for long periods of time.  The examiner noted the Veteran's two back surgeries, dated 2001 and 2005 for herniated disks.  The Veteran reported that the surgeries helped, but that he is still in pain.  The Veteran relayed the incident that occurred while he was in the service, involving his fall down a flight of steps at Fort Sill, Oklahoma.  The Veteran reported hurting his elbow at that time, and stated that he was out of work for two weeks.  The examiner noted that the Veteran did not seek any treatment for his back or neck during service, and the Veteran admitted that his elbow was the only area that "was bothering him at the time."  The Veteran returned to his regular job after service, which included working at Rosville Yarn Company loading yarn into dryers.  He eventually sought treatment from a chiropractor and in 2000 he was treated by a physician for the first time.  The Veteran denied any pain in his arms.

The examiner noted moderate degenerative disc disease at L4-5.  He also reviewed other diagnostic testing that showed that "five lumbar type vertebrae are present with partial sacralization of L5.  An assimilation joint is present on the left at L5-S1, and the L5-S1 disc space appears hypoplastic."  The examiner reviewed the claims file and noted that no abnormalities were noted on the April 14, 1975 separation examination.  The examiner also noted that the Veteran sought treatment from Dr. J.H. in 2001 for his back and stated that he had a "ten year history of episodic low back pain."  However, the examiner stated that the Veteran's current spinal conditions, to include the back and neck pain and any subsequent surgeries he had as a result, are not related to service.  In his rationale, he stated that when the Veteran suffered the fall in service, he was only treated for an elbow injury.  The Veteran first complained of back pain after he left service on returning to his job at a yarn factory, which required lifting.  The examiner expressly noted that the Veteran sought treatment for other problems during service, but that there was no mention of any back problems in the service treatment records or the separation examination.  The examiner also noted that the Veteran did not seek treatment until 25 years after service, and that during his 2001 treatment record, the Veteran stated that his pain had begun 10 years earlier, and that he made no reference to his neck until 2011 for which emergency surgery was performed at that time.  Additionally, the examiner noted the Veteran's employment history that included several jobs that required lifting and physical activity.  Finally, the examiner stated that, though the Veteran had submitted testimonials from several doctors connecting his problems to service, all of them were dated recently and provided no rationale.

The Board recognizes that there are opinions offered by private practitioners that provide a positive nexus between the Veteran's current spinal disability and the fall he had in service.  However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  To be probative a medical opinion or examination must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stelf v. Nicholson, 21 Vet. App. 120, 124 (2007).

The record evidence shows that, at the time the Veteran sustained the 1974 injury, the Veteran did not suffer from trauma to or symptomatology of the neck or back as suggested by the February 2007 VA physician's statement.  The Board finds pertinent that the February 2007 statement contains no reference to the service treatment records (confirming only that the Veteran sustained a left elbow contusion at the time of the 1974 fall), or the April 1975 discharge examination report (confirming a normal spine examination and revealing the Veteran had no adverse effect or impairment of the neck or lower back after the fall or at service discharge).  Although the February 2007 VA physician's statement confirmed that the Veteran has chronic neck pain stemming from arthritis and neurofemoral stenosis of the cervical spine with radicular pain, it also confirmed that the VA physician was not an eye witness to the scene of events that led to the 1974 in-service fall or to any injury that resulted from that fall.  In fact, in the context of this same February 2007 statement, the VA physician, himself, admitted that he essentially repeated an oral history of events as provided by the Veteran, thereby indicating that he had no actual knowledge of when the Veteran's current cervical spine condition came to exist.  Thus, any opinion regarding when and what actions or sequence of events caused the Veteran's current cervical spine condition is outside the scope of his competence.  Therefore, in light of the contrary medical evidence contained in the service treatment records, which is contemporaneous to the time of the in-service fall and injury and his separation from service, the Board finds that the Veteran's post-service accounts of sustaining injuries to his neck and lower back at the time of the 1974 fall in service, lack credibility because they are at variance with the previously provided medical facts that do not mention the alleged neck and lower back injuries at the time of the fall or at separation, which he now proffers many years after service and in connection with his claim for benefits.

Because the February 2007 VA physician's statement is based on history provided solely by the Veteran, which, as discussed above, lacks credibility, it amounts to no more than a medical opinion premised upon the unsubstantiated accounts of a claimant and likewise is of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively upon recitations of a claimant).

The July 2005 and February 2008 private physicians' statements provide a link between the Veteran's fall in service and his current cervical and lumbar spine conditions, to include the residual pain in the lower back, neck and shoulder areas.  Insofar as the July 2005 and February 2008 private physicians' statements purport to agree with the February 2007 VA physician's statement, they too are of no probative value for the same reason.  Simply put, any opinion based upon an inaccurate factual premise has no probative value.  In this case, as explained above, the credible and probative medical data contained in the service treatment records do not show that the Veteran sustained an injury to his neck or lower back at the time of the 1974 fall, or that any such injury involving the spine was found to exist at separation.  While the July 2005 and February 2008 private physicians' statements indicate that they also based their medical opinions in part on review of the Veteran's records, which would include the chiropractor's statement, the actual records pertaining to the Veteran's chiropractic treatment are no longer available, as noted in the June 2005 statement by Dr. J.W.R.  Indeed, it is evident from a review of the June 2005 statement that Dr. J.W.R. only confirmed that the Veteran was a patient at his chiropractic clinic during 1976, but he does not specify the nature of, or the reason for the treatment received by the Veteran during that time.  For these reasons, the Board notes that it is not exactly clear from the record evidence what medical records were actually reviewed and served as the bases upon which the private physicians' opinions were made.  Instead, the evidence of record clearly reflects that the private physicians relied upon the Veteran's account of his in-service fall and injury, recitations of which have been found to be not credible.

By contrast, the opinions proffered by the April 2013 VA examiner relied on a complete and thorough review of the Veteran's record, and each opinion was clearly based on a complete review of the Veteran's in-service and post-service (VA and private) medical records, as contained in the claims file; and the report was the product of a very thorough review of all of the pertinent evidence regarding whether the Veteran's spinal conditions are related to his period of service.  He provided a thorough rationale for his opinions based on his medical expertise and a review of the record, and he indicated that he had thoroughly considered all of the evidence.  Hence, the Board finds these medical opinions to be highly probative and of great persuasive value.  See Winsett v. West, 11 Vet. App. 420 (1998) (it is not error for the Board to value one medical opinion over another, so long as a rational basis for doing so is given).

The Veteran contends that his cervical and lumber spine conditions are related to service.  While the Board has considered the statements from the Veteran and his family member in support of his claims, he has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical opinion.  Although lay persons are competent to describe symptoms and provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011), the specific issue in this case, the question of whether his cervical and lumbar spine conditions resulted from his service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the statements from the Veteran and his family member regarding the etiology of his spinal conditions are of no probative value because they are not shown to possess any training or expertise to render a competent opinion as to whether his spinal conditions are a result of his active military service, as these are medical determinations that are too complex to be made based on lay observation alone.  Id.

In the same way, the Veteran's service treatment records and his separation examination are particularly probative both as to the Veteran's in-service complaints and treatment and their resulting findings, which reveal that the Veteran never reported in service that his symptoms began either during or as a result of any in-service neck or back injury.  As such, the Veteran's post-service reports of continuous symptoms since service is contradicted by the November 1974 service records and is diminished by the 1975 separation examination report.  Weighing the Veteran's medical data contained in the service treatment records and at separation against his later contentions of continuing neck and back pain since service, the Board can and does attach more probative value and credibility to the earlier service documents because they reflect what the Veteran was experiencing at the time of the 1974 fall and at separation.  In light of the contrary medical evidence contained in the service and post service records, which indicate medical complaint as early as 1976, the Board finds that the Veteran's lay evidence of continuing neck and back symptoms since service not to be credible, and thus it is afforded limited probative value.  Hence, the Veteran's claims fail on this basis.

Disorders of the arms and shoulders

The Veteran is also seeking service connection for a disorder involving his arms and shoulders, contending that the condition is related to his period of service and specifically to the fall he incurred while stationed at Fort Sill, Oklahoma.  The Board notes that the Veteran has consistently complained of and sought treatment for shoulder pain in VA treatment records dated from November 2003.

The Veteran was afforded a shoulder and arm VA examination in April 2013 in order to determine whether his pain of the arms and shoulders is related to his period of service.  At the time of examination, the Veteran stated that he felt his left shoulder problem is associated with his neck pain.  He relayed the fall that occurred in October 1974 at Fort Sill, Oklahoma.  The Veteran denied any right arm pain.  Diagnostic tests were conducted and in both the left and right shoulders, there were no fractures or dislocations, the joint spaces were preserved, there was no evidence of significant osteophytosis, the bone mineralization patterns was within normal limits, no focal abnormalities were identified.  Post-surgical changes within the cervical spine were noted.  Upon examination, there were no abnormalities noted and the Veteran had full range of motion, with no evidence of painful motion or additional limitation on repetitive use, in both shoulders.  In sum, there was no evidence of any shoulder disability on examination.  The examiner noted that the Veteran's shoulder and arm symptoms are referred from the neck; in other words, the Veteran's shoulder symptoms manifest as a result of the Veteran's neck (cervical spine) problems.  

Analysis of the record indicates that, despite repeated post-service complaints of and treatment for shoulder pain, the Veteran has not received a diagnosis of disability in either shoulder.  The Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of pain or other manifestations of disability, and his account thereof is not incredible.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, a prerequisite for entitlement to service connection is a current diagnosis of disability.  The Board notes the many diagnoses of shoulder pain in the record, and it does not doubt that the Veteran experiences pain in his shoulder; however, pain is not a disability for which VA compensation is payable in the absence of an underlying disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  No diagnosis of specific shoulder disablement, other than that which has been associated with the neck (cervical spine) condition, is shown and it is noted that the Veteran lacks the required medical education and training to render any competent opinion or statement as to his medical diagnosis or etiology.  Furthermore, as the Veteran's shoulder (and arm) problems result from his neck (cervical spine) condition, which is not service-connected, there is no basis for the Veteran's claim.  38 C.F.R. § 3.310; see also Sabonis v. Brown, 426, 430 (1994).

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claims.  Accordingly, service connection is not warranted for cervical and lumbar spine conditions, including degenerative joint disease, or a disorder of the arms and shoulders on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).







ORDER

Service connection for a cervical spine disorder, to include cervical degenerative joint disease, is denied.

Service connection for a lumbar spine disorder, to include lumbar degenerative joint disease, is denied.

Service connection for a disorder of the arms and shoulders is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


